COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                 NO. 2-07-401-CR


BENNIE LORENZO DORSEY                                           APPELLANT

                                             V.

THE STATE OF TEXAS                                                    STATE

                                         ------------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                         ------------

                         MEMORANDUM OPINION 1

                                         ------------

     Appellant Bennie Lorenzo Dorsey appeals the trial court’s order revoking

his deferred-adjudication community supervision. We affirm.

     Appellant pleaded guilty to aggravated assault with a deadly weapon on

March 19, 2007, and received ten years’ deferred-adjudication community

supervision and a $1,000 fine. On August 3, 2007, the State filed a petition



     1
         … See T EX. R. A PP. P. 47.4.
to adjudicate, and the trial court held a hearing on October 23, 2007.

Defendant pleaded true to violating the terms of his community supervision by

committing the new offense of evading arrest and by failing to attend the

Treatment Alternatives to Incarceration program on four occasions. The trial

court adjudicated defendant guilty and assessed punishment at five years’

confinement.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of the motion. In the brief, counsel

avers that, in his professional opinion, this appeal is frivolous. Counsel’s brief

and motion meet the requirements of Anders v. California 2 by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. In addition, this court informed appellant that he may file a

pro se brief, but he has not done so.

      Once an appellant’s court-appointed counsel files a motion to withdraw

on the ground that the appeal is frivolous and fulfills the requirements of

Anders, this court is obligated to undertake an independent examination of the

record. 3 Only then may we grant counsel’s motion to withdraw. 4



      2
          … 386 U.S. 738, 87 S. Ct. 1396 (1967).
      3
     … See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991);
Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.— Fort Worth 1995, no

                                        2
         We have carefully reviewed counsel’s brief and the record. We agree

with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that might arguably support the appeal.5 Accordingly, we

grant counsel’s motion to withdraw and affirm the trial court’s judgment.




                                                PER CURIAM


PANEL: CAYCE, C.J.; WALKER and MCCOY, JJ.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)

DELIVERED: August 14, 2008




pet.).
         4
      … See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351
(1988).
         5
      … See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App.
2005); accord Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).

                                       3